In re: Holloway Bourque applying for writ of certiorari and mandamus.
Writ refused. The showing made is insufficient to warrant the exercise of our supervisory jurisdiction.
SUMMERS, J.,
concurs in the denial of writs. Since the issue is squarely presented by this application, it is my view that the trial of the civil case for damages against this accused prior to the trial of the criminal charge, involving the same transaction, is patently unfair. Under this situation the accused is prejudiced in the civil suit if he fails to take the stand, and if he does his *511Fifth Amendment rights are impaired. The criminal prosecution should be disposed of prior to the trial of the civil 'suit. However, since the delay in the criminal trial is due, in part, to continuances granted on motion of the accused, the remedy of the accused is to move for a continuance of the civil case.